Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian L. McBride appeals the district court’s order granting Defendant’s motion for judgment on the pleadings and dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McBride v. U.S. Bank Home Mortg., No. 3:15-cv-00036-GMG-RWT (N.D.W.Va. July 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.